DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the tip is deformed in a riveting operation" in line 9, rendering the claim indefinite, since it appears a method of operation/forming is being recited in an article claim. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 2, 6, 7 and 10 are finally rejected under 35 U.S.C. 103 as being unpatentable over Kibby (8,893,589) in view of Comstock (321,691).

    PNG
    media_image1.png
    272
    388
    media_image1.png
    Greyscale
Kibby meets all of the limitations of claim 1 and its associated method of assembling, i.e., a tool comprising a head 108 having a clearance hole accommodating fasteners 508 extending therethrough; 5a cover plate 506 coupled to the tool and enclose contents within the tool, the cover plate including an opening for fasteners 508; and a fastener 508 having a fastener head Fig. 6 located at a first end, a tip located Fig. 6 at a second end opposite the first end, a shaft Fig. 6 extending between the fastener head and the tip, and threads screw 508 disposed around at least a portion of the shaft, Kibby further discloses that the plate may be attached to the ratchet head utilizing any number of screws 508 or other fastening elements, such as pin, rivets and so forth 06:20-21. Thus utilizing a pin or a rivet, as suggested by Kibby, obvious to one of ordinary skill in the art for alternative means of coupling the parts, would result in a clearance hole that is void of threads, meeting the claim, except for 10a pin/rivet having threads to be threadably coupled to the cover plate and for the tip to be deformed in a riveting operation. 

    PNG
    media_image2.png
    266
    248
    media_image2.png
    Greyscale
Comstock teaches a self-locking screw with riveting operation lines 33-35 utilized on a workpiece D having a clearance hole that is void of threads with a pin/rivet A with threads at one end that is threaded to a nut E and then the pin/rivet is deformed in a riveting operation. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Kibby to couple the plate with the self-locking screw with the riveting operation as taught by Comstock for an alternative means of coupling the parts with a secure hold.
B, C.
	Regarding claim 6, PA meets the limitations, except for explicitly disclosing for the clearance hole not to have any threads. Note that holes accommodating the fasteners 508 in Kibby appears to be devoid of threads, however Comstock further discloses plates D coupled by a nut E, wherein the plates are devoid of threads. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the invention of PA by providing a non-threaded clearance hole as disclosed by Comstock to save manufacturing costs.

Claims 3-5, 8 and 9 are finally rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claims 1 and 7 above, and further in view of Harvill et al. (3,578,367).

    PNG
    media_image3.png
    124
    201
    media_image3.png
    Greyscale
PA (Kibby modified by Comstock) as applied to claims 1 and 7 meets all of the limitations of the indicated claim(s), except for disclosing a counterbore receiving the fasteners head such that the head is flush with the surface of the counterbore or the surface of the ratchet head.
Harvill et al. teaches expanding fastener wherein a counterbore 18 is formed in the workpiece so that the head is flushed against a surface of the workpiece and the counterbore. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the modified invention of PA with the counterbore as taught by Harvill et al. so that the head of the fastener is flushed with the workpiece.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant's arguments filed December 29, 2020 have been fully considered but they are not persuasive.
Applicant argues that Kibby fails to disclose a ratchet head with a clearance hole that is void of threads, thus it would be impossible to secure the cover to the ratchet head using screws. This is not found persuasive, since as indicated above and previously, the cover head in the modified invention, modified per Comstock, is not secure to the plate using screws 508. Kibby discloses using any other means fastening the parts, including using rivets or pins. For these type of fastening the parts, as A having partial threads at one end is passed through a clearance hole through a workpiece D that is void of threads (similar to Kibby using pins/rivets) and further threaded to a nut that secures the workpiece. The modification, i.e., using a combined screw and rivet fastener, as taught by Comstock meets the claim as recited. In response to Applicant’s remarks that it is unclear how the fastener A of Comstock would secure the plate if the hole in the ratchet head is void of threads, Applicant’s attention is directed to the disclosure of Kibby in column 6, lines 19-21. Kibby is said passage, discloses using rivets or pins, both of which would not require a threaded clearance hole, and would be desirable, since it is easier to form the clearance hole without threads for a pin or a rivet than it would be for a threaded fastener. Accordingly using pins or rivets would result in a clearance hole that is void of threads. Comstock teaches a more secure fastening means using pins/rivets that are combined with threaded connection that is deformed when screwed to another part to secure the parts. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Comstock teaches a combination of riveting and threadably fastening system that would result in a more secure hold and that is relatively less costly, providing a clear suggestion for any fastening system that requires locking parts to prevent loosening of the threads.
It is respectfully noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
February 25, 2021						Primary Examiner, Art Unit 3723